Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-11 were previously rejected in the non-final office action (6/21/2021).  Applicant filed an amendment (9/21/2021) whereby claims 2 & 6 were cancelled and claims 1, 5, & 7-11 were amended.  Accordingly, claims 1, 3-5, & 7-11 remain pending and are examined in this office action. 
Response to Remarks/Arguments
35 USC 112(B)
Applicant’s cancellation of claim 6 renders the previous rejection of claim 6 under 35 USC 112(b) moot and the rejection is hereby withdrawn.   
35 USC 112(f)
Claims 1, 5, 7, 10, and 11 were previously interpreted under 35 USC 112(f).  Applicant amended the claims to recite sufficient structure (processor) to perform the claimed functions.  Accordingly, the claims will no longer be interpreted under 35 USC 112(f).
35 USC 101
Step 2A Prong 1
Applicant’s remarks with respect to 35 USC 101 have been considered, but are not persuasive.  Step 2A Prong 1 requires Examiner to identify any recited limitations that qualify as an abstract idea.  Examiner previously identified the recited limitations that encompass a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Please see updated 101 rejection below.
Step 2A Prong 2
Step 2A prong 2 requires Examiner to identify any additional elements in the claim and then analyze those elements individually and in combination for integration of the abstract idea into a practical application.  Applicant analogizes the claims of the present application to Claim 4 of Example 45 in the 2019 PEG.  Specifically, Applicant submits that the claims of the present application recite limitations which practically apply the judicial exception into an overall control scheme in a ride-sharing system.  Examiner respectfully disagrees.  Claim 4 in example 45 controls operation of the injection molding apparatus.  It is unclear to Examiner how the claims in the instant application control the operation of an apparatus.  Instead, the claims of the instant application receive input data, perform calculations, and then output data. 
102/103 Rejections
With respect to the 35 U.S.C. 102 & 103 rejections, Applicant’s arguments have been considered, but are moot. Applicant argues that the identified prior art doesn’t teach the newly added limitations.  Applicant’s amendment necessitated new grounds of rejection. Please see updated rejections below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, & 7-11 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites [] acquir[ing] desired condition information from a [] user in the plurality of users, the desired condition information including a desired location for riding in a vehicle and a desired time slot for riding in a vehicle, the desired location and the desired time slot being desired by a user in the plurality of users regarding a vehicle for ride-sharing; [] acquir[ing] a reservation 
This judicial exception is not integrated into a practical application because the additional elements of a processor, a memory, and a user terminal apparatus are generic computer components.  The additional elements, when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which 
Claims 3-4, & 10-11 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more.  Claims 3-4, & 10-11 merely further narrow the abstract idea of claim 1.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites [] acquir[ing] desired condition information from a [] user in the plurality of users, the desired condition information including a desired location for riding in a vehicle and a desired time slot for riding in a vehicle, the desired location and the desired time slot being desired by a user in the plurality of users regarding a vehicle for ride-sharing; [] acquir[ing] a matching achievement record indicating a location where the user rides in a vehicle [], a date at which the user rides in a vehicle, and a time slot in which the user rides in a vehicle for each vehicle for ride-sharing for which matching is achieved; and [] calculat[ing], on a basis of the stored matching achievement record, an index value of an index representing a difficulty level of achievement of the matching for each predetermined time slot including the desired time slot for riding in a vehicle for each of predetermined locations in an area within a predetermined distance range including the desired location for riding in a vehicle, [] divid[ing] 24 hours of one day with a predetermined time length, and calculate[ing] the index value for each time slot having the predetermined time length within a past predetermined period to a number of days in the predetermined period in a past based on a matching achievement probability which indicates a proportion of the number of days in which matching with the vehicle for ride-sharing is achieved in the predetermined time slot at the predetermined location. These recited limitations are directed to a ride-sharing support system that supports matching between a plurality of users and vehicles for ride-sharing which is a commercial or legal interaction and therefore 
This judicial exception is not integrated into a practical application because the additional elements of a processor, a memory, and a user terminal apparatus are generic computer components.  The additional elements, when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f)
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more.  Claim 7 merely further narrow the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 8-9 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more.  Claims 8 & 9 merely further narrows the abstract idea of claim 7 and adds the additional elements of a terminal side processor, a touch panel as an input apparatus, and a display.
This judicial exception is not integrated into a practical application because the additional elements are generic computer components.  The additional elements, when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because they amount to merely implementing the abstract idea on generic computer components. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, & 7-11 are rejected under 35 U.S.C. 103 as being obvious over Pre-grant Publication No.: US 2018/0300660 A1, hereinafter “Coan,” in view of Pre-grant Publication No.: US 2021/0174270 A1, hereinafter “Irimoto.”
(Currently Amended) Claim 1: Coan teaches: A vehicle ride-sharing support system which supports matching between a plurality of users who desire ride-sharing of a vehicle and a vehicle for ride-sharing, the vehicle ride-sharing support system comprising a processor and a memory, wherein the processor functions as:
a condition information acquiring unit configured to acquire desired condition information from a user terminal apparatus utilized by each user, in the plurality of users, the desired condition information including a desired location for riding in a vehicle and a desired time slot for riding in a vehicle, the desired location and the desired time slot being desired by a user in the plurality of users regarding a vehicle for ride-sharing; (Coan [0022]), “The requestor 110 may use a ride matching requestor application on a requestor computing device 120 to request a ride at a specified pick-up location. The request may be sent over a communication network 170 to the ride matching system 130. The ride request may include transport request information that may include, for example, a request location, an identifier associated with the requestor and/or the requestor computing device, user information 
a reservation information acquiring unit configured to acquire a reservation accepting record for each matching reservation request and to store the reservation accepting record in the memory, the reservation accepting record being indicative of the following indicated in a matching reservation request: a reserved location for riding in a vehicle; a reserved date for riding in a vehicle; and a reserved time slot for riding in a vehicle, the matching reservation request being transmitted from the user terminal apparatus of the user for requesting reservation of the matching; and (Coan [0039], ” The claimed scheduled request interface 300C may include one or more claimed scheduled requests 310A that have been added by the provider and are associated with the provider.  The claimed scheduled request interface 300C may display similar scheduled request information to the provider as the available scheduled request interfaces 300A-300B including a day indicator 308, a time indicator 311A, a pickup location 314A…”; see also [0036]-[0038]) 
a difficulty level calculating unit configured to calculate, on a basis of the stored past reservation accepting record, an index value of an index representing a difficulty level of achievement of the matching for - 81 -each predetermined time slot including the desired time slot for riding in a vehicle for each of predetermined locations in an area within a predetermined distance range including the desired location for riding in a vehicle, (Coan [0072]; see also [0073]-[0075])
Coan doesn’t explicitly teach the following; however, Irimoto teaches:
wherein the difficulty level calculating unit divides 24 hours of one day with a predetermined time length, and calculates the index value for each time slot having the predetermined time length within a past predetermined period based on a number of users, stored in the reservation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coan with the teachings of Irimoto since “[i]n recent years, an on-demand traffic service has been utilized where an operation schedule is set by reflecting reservations made by end users, and rideshare vehicles are dispatched based on the operation schedule. In the on-demand traffic service, it is necessary to set a stop point and an operation route for the rideshare vehicle such that it is possible to prevent the occurrence of a delay from a departure/arrival time set in the operation schedule. Therefore, in the on-demand traffic service, there is a demand to keep the departure/arrival time decided in advance, and to forecast demand in order to efficiently dispatch rideshare vehicles.” (Irimoto [0003]-[0004])
(Original) Claim 3: Coan/Irimoto, as shown above, teaches all the limitations of claim 1. Coan also teaches:
wherein the index is an average number of persons who make reservations per day of a number of persons who make reservations while the predetermined location is set as the reserved location for riding in a vehicle, and the predetermined time slot is set as the reserved time slot for riding in a vehicle, in a past predetermined period. (Coan [0034]-[0035], “[T]he ride matching system 130 can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time….the ride matching system 130 can further base the determination of areas where on-demand ride matching is unavailable on other factors such as … average value of requests within the area…”)
(Original) Claim 4: 
wherein the index is a proportion of a number of persons who make reservations while the predetermined- 82 - time slot is set as the reserved time slot for riding in a vehicle to persons who make reservations while the predetermined location is set as the reserved location for riding in a vehicle, in a past predetermined period or at a past predetermined date. (Irimoto [0080]-[0082] & [0089]; see also [0083]-[0088])
(Currently Amended) Claim 5: Coan teaches: A vehicle ride-sharing support system which supports matching between a vehicle for ride-sharing and a plurality of users who desire ride-sharing of a vehicle, the vehicle ridesharing support system comprising a processor and a memory, wherein the processor functions as:
 a condition information acquiring unit configured to acquire desired condition information from a user terminal apparatus utilized by each user in the plurality of users, the desired condition information including a desired location for riding in a vehicle and a desired time slot for riding in a vehicle, the desired location and the desired time slot being desired by a user in the plurality of users regarding a vehicle for ridesharing;Page 3 of 21Application No.: 16/801890Amendment Dated: September 21, 2021Reply to Office Action of: June 21, 2021  (Coan [0022]), “The requestor 110 may use a ride matching requestor application on a requestor computing device 120 to request a ride at a specified pick-up location. The request may be sent over a communication network 170 to the ride matching system 130. The ride request may include transport request information that may include, for example, a request location, an identifier associated with the requestor and/or the requestor computing device, user information associated with the request, a location of the requestor computing device, a request time ( e.g., a scheduled ride may have a future time for the request to be fulfilled or an "instant/current" time for transportation as soon as possible), and/or any other relevant information to matching transport requests with transport providers as described herein…”)
an achievement information acquiring unit configured to acquire a matching achievement record indicating a location where the user rides in a vehicle and to store the matching achievement 
a difficulty level calculating unit configured to calculate, on a basis of the stored matching achievement record, an index value of an index representing a difficulty level of achievement of the matching for each predetermined time slot including the desired time slot for riding in a vehicle for each of predetermined locations in an area within a predetermined distance range including the desired location for riding in a vehicle, (Coan [0072]; see also [0073]-[0075])

Coan doesn’t explicitly teach the following; however, Irimoto teaches:
wherein the difficulty level calculating unit divides 24 hours of one day with a predetermined time length, and calculates the index value for each time slot having the predetermined time length within a past predetermined period to a number of days in the predetermined period in a past based on a matching achievement probability which indicates a proportion of the number of days in which matching with the vehicle for ride-sharing is achieved in the predetermined time slot at the predetermined location. (Irimoto [0080]-[0081] & [0089]; see also [0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coan with the teachings of Irimoto since “[i]n recent years, an on-demand traffic service has been utilized where an operation schedule is set by reflecting reservations made by end users, and rideshare vehicles are dispatched based on the operation schedule. In the on-demand traffic service, it is necessary to set a stop point and an operation route for the rideshare vehicle such that it is possible to prevent the occurrence of a delay from a departure/arrival time set in the operation schedule. Therefore, in the on-demand traffic service, there is a demand to keep the 
(Currently Amended) Claim 7: Coan/Irimoto, as shown above, teaches all the limitations of claim 1.  Irimoto also teaches:
an index value output unit configured to output the calculated index value for each predetermined time slot for each of the predetermined locations to the user terminal apparatus of the user, from which the desired condition information is acquired. (Irimoto [0080]-[0081]; see also [0082]-[0089])
(Currently Amended) Claim 8: Coan/Irimoto, as shown above, teaches all the limitations of claim 7.  Irimoto also teaches:
a terminal side processor; (Irimoto [0068])
a touch panel as an input apparatus configured to accept input from the user; (Irimoto [0042], “information necessary for making a reservation for a shared taxi is inputted in the taxi reservation site displayed on the portable equipment 22 or the information processing device 23…”; See also [0040] describing portable equipment as a smartphone or a tablet terminal or the like controlled by an end user.)
a display; and (Irimoto [0068])
wherein the terminal side processor displays a map in which display in accordance with the calculated index value or a magnitude of the index value is indicated at a position corresponding to the predetermined location, at the display in response to one of the predetermined time slots being input from the user. (Irimoto [0080]-[0081] & [0089]; see also [0082]-[0088])
(Currently Amended) Claim 9: Coan/Irimoto, as shown above, teaches all the limitations of claim 7.  Irimoto also teaches:
a terminal side processor; (Irimoto [0068])
a touch panel as an input apparatus configured to accept input from the user; (Irimoto [0042], “information necessary for making a reservation for a shared taxi is inputted in the taxi reservation site displayed on the portable equipment 22 or the information processing device 23…”; See also [0040] describing portable equipment as a smartphone or a tablet terminal or the like controlled by an end user.)
a display; and (Irimoto [0068])
wherein the terminal side processor displays a diagram indicating transition of the calculated index value along the predetermined time slots at the predetermined location, at the display apparatus in response to one of the predetermined locations being input from the user. (Irimoto [0080]-[0081] & [0089]; see also [0082]-[0088])
(Currently Amended) Claim 10: Coan/Irimoto, as shown above, teaches all the limitations of claim 1. Irimoto also teaches:
an index value output unit configured to generate map information in which display in accordance with the index value calculated for each of the predetermined locations or a magnitude of the index value for the one predetermined time slot is displayed at positions on a map respectively corresponding to the predetermined locations, and output the generated map information to the user terminal apparatus of the user, from which the desired condition information is acquired. (Irimoto [0080]-[0081] & [0089]; see also [0082]-[0088])
(Currently Amended) Claim 11: Coan/Irimoto, as shown above, teaches all the limitations of claim 1. Irimoto also teaches:
an index value output unit configured to generate transition information for generating a diagram indicating transition of the index value calculated for the one predetermined location for each predetermined time slot, and output the transition information to the user terminal apparatus of the user, from which the desired condition information is acquired. (Irimoto [0080]-[0081] & [0089]; see also [0082]-[0088])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.F./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628